Citation Nr: 0937279	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  99-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an abdominal 
disability, manifested by right upper quadrant pain, claimed 
as a chronic liver condition due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1989 and from September 1990 to March 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The Veteran appealed that decision and the 
Board remanded the issue for further development in January 
2004 and September 2007 decisions.  The appeal has since 
returned to the Board for review.

A hearing was held in May 2003, by means of video 
conferencing equipment with the Veteran sitting in Winston-
Salem before Michael D. Lyon, a Veterans Law Judge, sitting 
in Washington, DC.  Another hearing was held in June 2007, 
also by means of video conferencing equipment with the 
Veteran sitting in Winston-Salem before Kathleen K. 
Gallagher, a Veterans Law Judge, sitting in Washington, DC.  
These Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

As noted above, the claim on appeal was remanded for further 
development.  However, as the claim is being granted in the 
decision below, it is not necessary to discuss whether the 
directives of the remands were complied with.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf War from January 
to May 1991.  

2.  An abdominal disability manifested by right upper 
quadrant pain as due to an undiagnosed illness has been shown 
to be causally or etiologically related to the Veteran's 
military service during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for an abdominal 
disability manifested by right upper quadrant pain as due to 
an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

After considering all of the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is entitled to service connection for an 
abdominal disability, manifested by right upper quadrant 
pain.  The Veteran contends that he developed pain in the 
upper right quadrant region of his abdomen after his service 
in the Persian Gulf from January to May 1991.  The Board 
notes that the Veteran has been service-connected for biliary 
dyskinesia and status post laparoscopic cholecystectomy since 
March 1, 1999.  Thereafter, the Veteran filed another claim 
for service connection for a chronic liver condition.  In 
various statements and testimony regarding his claim for a 
chronic liver condition, the Veteran referenced pain and 
swelling on the right side of his abdominal region, which he 
attributed to swelling and abnormality of the liver.  The 
claim was consequently recharacterized as reflected above to 
more accurately reflect his intentions.  The following is a 
summary of the relevant medical evidence pertaining to the 
claim.  

The service treatment records contain a July 1991 treatment 
note in which the Veteran complained of abdominal pain for 
the past few weeks.  The impression was overuse injury of the 
abdomen or possible urethral disorder.  There were no reports 
of abdominal pain or liver problems on his December 1991 
periodic physical report of medical history and accompanying 
examination.  In an undated document entitled medical 
examination for separation, statement of option, the Veteran 
indicated that he did not want a separation medical 
examination.  As such, a medical examination at the time that 
the Veteran's second period of service ended in March 1992 
appears not to exist.  

The first post-service complaints of abdominal pain were 
found in a September 1992 VA treatment entry.  In February 
1993, the Veteran complained of intermittent abdominal pain 
that the examiners appeared to relate to Gilbert's syndrome 
or irritable bowel syndrome (IBS).  An October 1994 upper 
abdominal sonogram found a normal gallbladder, liver, spleen, 
and common bile duct.  A November 1994 VA treatment entry 
noted that the Veteran had been followed since 1991 for 
intermittent right upper quadrant pain and abnormal liver 
function tests (LFTs).  A December 1994 VA examination noted 
a history of increased liver enzymes and the Veteran was 
found to have a normal upper abdomen.  Another December 1994 
VA treatment entry showed that the Veteran complained of 
right upper quadrant since 1991 and had elevated liver 
enzymes of an undetermined etiology.  Work up for auto immune 
disease and etiologies for chronic liver disease were normal.  
In February 1995, the Veteran was found to have non-specific 
mild hepatitis and steatosis confirmed by a biopsy.  The 
Veteran continued to have elevated liver enzymes and 
unexplained abnormal pain in VA treatment records dated from 
April 1995 to 1997.

The Board also notes that the Veteran underwent laboratory 
testing in connection with his claim in September 1992, 
December 1994, and April 1995 and the results are in the 
claims file.  

By December 1996, the Veteran was found to have chronic 
hepatitis.  In March 1997, the Veteran underwent a 
laparoscopic cholecystectomy.  In October 1997, the Veteran's 
abdominal pain was gone.  In May 1998, the Veteran again 
complained of occasional right upper quadrant pain that was 
less severe.  

During a July 1998 VA examination, the examiner reviewed the 
claims file as well as the Veteran.  The Veteran did not 
complain of abdominal pain after his cholecystectomy.  His 
liver function tests had only a trace of abnormality and were 
found not to be indicative of any acute or chronic disease.  

By October 1999, the abdominal symptoms were found to be 
consistent with GERD.  A February 2000 VA examination 
reflected that the Veteran still complained of right upper 
quadrant pain after his cholecystectomy.  It was noted in 
February 2000 that the right upper quadrant pain was likely 
functional in nature.  

In February 2002, the Veteran underwent another VA 
examination to evaluate his undiagnosed liver condition.  The 
diagnosis was hepatomegaly and his liver function tests did 
show a slight abnormality.  

An October 2003 VA treatment entry opined that the Veteran's 
complaints of abdominal pain and diarrhea could be related to 
a parasitic infection, Whipple's, or IBS.  In January 2004, 
the Veteran presented with abnormal LFTs, periodic right 
upper quadrant pain, and chronic diarrhea with an unclear 
etiology.  An April 2004 liver biopsy revealed mild fatty 
change.  

The Veteran underwent a VA examination in connection with his 
claim in November 2004.  After reviewing the claims file, the 
examiner diagnosed mild liver dysfunction with intermittent 
minimally abnormal liver function tests.  The examiner felt 
that there was no relationship between the mildly deranged 
liver test and his military service.  The examiner opined 
that the Veteran's right upper quadrant discomfort might have 
started in the Persian Gulf but reflected that the cause of 
the pain was unclear.  The examiner speculated that it could 
be irritable bowel.  When asked whether the Veteran's 
service-connected biliary dyskinesia caused his right 
quadrant pain, he replied that this would be purely 
conjecture.  The examiner stated that it was unclear that he 
had biliary dyskinesia.  He thought it unlikely that the 
right upper quadrant pain was casually related to the mildly 
deranged liver function tests.  The examiner found no 
evidence of progressive liver disease.  

The Veteran continued to complain of right upper quadrant 
pain, which was still not attributed to any known diagnosis.  
After evaluating the complaints of unexplained right upper 
quadrant pain in an August 2006 VA treatment entry, it was 
thought that the Veteran suffered from hepatic flexure 
syndrome or uncoordinated spasm of the gut.  It was noted 
that although sphincter of oddi dysfunction initially seemed 
a possibility, it would not present with right upper quadrant 
swelling and elevated LFTs and/or other signs or symptoms of 
pancreatitis would be present, neither of which the Veteran 
had.  The Veteran's LFTs had normalized several years ago and 
he had no evidence of pancreatic calcification upon imaging.  

In September 2007, the Board remanded the claim for a VA 
examination to ascertain whether the reported symptoms are 
attributable to a known clinical diagnosis or whether such 
symptoms are due to an undiagnosed illness resulting from 
service in Southwest Asia during the Gulf War.  In December 
2007, the Veteran underwent a VA examination during which his 
claims file was reviewed.  The examiner initially thought the 
pain might be the result of pain radiating from an aberration 
in the lower thoracic spine or pain due to sphincter of the 
Oddi dysfunction.  After reviewing the evidence in the claims 
file and conducting further testing including an MRI of the 
thoracic spine and endoscopic ultrasound of the biliary and 
pancreatic ducts, the February 2008 addendum reflected that 
the examiner was unable to determine the etiology of the 
right upper quadrant pain.  

The examiner also concluded that the Veteran's pain could not 
be ascribed to the diagnosis of hepatic flexure syndrome.  
Further, the examiner did not know if the symptomatology was 
related to his service-connected biliary dyskinesia as the 
pain antedated the laparoscopic cholecystectomy and although 
transiently diminished in intensity, still persisted 
presently.  The examiner determined that the mild hepatitis 
was not related and despite the laboratory results indicating 
non-specific mild abnormalities of the liver, there was no 
basis for seeing a relationship to the pain.  Moreover, there 
was no evidence of progressive liver disease.  Similarly, he 
found no relationship between the pain and GERD, parasitic 
infection, Whipple's disease, or IBS.  The examiner also 
agreed with the November 2004 VA examiner's conclusion that 
although there was evidence supporting a finding of mild 
liver dysfunction and Gilbert's syndrome, neither of these 
findings are related to his pain.  Importantly, although the 
examiner was not able to attribute the Veteran's symptoms to 
any know clinical diagnosis, he did believe that he had the 
pain.  The examiner summarized that the Veteran had right 
upper quadrant abdominal pain that began while he was on 
active duty in the Gulf War.  

In conclusion, the evidence of record shows that the Veteran 
has complained of pain in his right upper quadrant abdominal 
region since 1991.  Although the symptomatology has been 
variously attributed to several clinical diagnoses, the 
December 2007 VA examiner determined after reviewing all the 
evidence of record that he could not determine the etiology 
of the right upper quadrant abdominal pain.  Moreover, the 
examiner stated that the pain began while the Veteran was 
serving in the Gulf War and concluded that it was at least as 
likely as not that the pain may be related to his service.  
The Board affords this opinion great probative value as the 
examiner explained in detail why the Veteran's symptomatology 
could not be attributed to any specific pathology or 
diagnosis.  Thus, it appears that the Veteran has a chronic 
undiagnosed illness manifested by pain in the right upper 
quadrant abdominal area following service in the Persian 
Gulf.  38 C.F.R. § 3.317.  As such, service connection for an 
abdominal disability manifested by right upper quadrant pain 
is granted.  




ORDER

Entitlement to service connection for an abdominal disability 
manifested by right upper quadrant pain is granted.  



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    MICHAEL D. LYON
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals









 Department of Veterans Affairs


